Title: To Thomas Jefferson from Christopher Gore, 10 October 1802
From: Gore, Christopher
To: Jefferson, Thomas


          
            Sir,
            London 10 October 1802
          
          In consequence of being left by Mr King, in charge with the affairs of the United States, and of his desire, that I should inspect all letters directed to him, I opened that from yourself, under date of the 13th July, & which was receiv’d on the 13. ult.
          This, Sir, I must pray you to accept as an apology, for having broken its seal—and if my subsequent conduct shall appear an intrusion, you will do me the justice to impute it to the most respectful motives, combined with an earnest desire to promote the object of the letter,—if, in no other way, at least, in obtaining, & forwarding all such information, as could be procur’d here, and might tend to advance the wise, and humane plan, you have so benevolently contemplated, of opening a path for the emancipation of the Blacks, on such terms, as may prove beneficial to themselves, & not injurious to others—I was the more induced to act in this business, from the belief that Mr King would not be here, to attain any information, in season to reach the U. States, until late in the winter—
          Lord Hawkesbury to whom, I thought it proper, first to mention the subject, profess’d a warm desire to do every thing in his power, to promote your views, but at the same time said the affair must rest entirely with the Directors of the Sierra Leone Company, and that he was really fearful, their late experience had been such, as to deter them from the admission of characters like those alluded to—
          I then took an opportunity of confering with Mr Thornton, chairman of the court of directors, & stated to him the resolution of the Legislature of Virginia, and your idea of the best mode of carrying the same into effect, with such arguments, so far as I could think of any, in addition to those contained in your letter, to show that the admission of the Blacks from the U States, might, under such regulations as wisdom, & prudence should prescribe, prove an addition of strength, & benefit to their Colony. But the establishment has sufferd much from the maroons, who have been permitted to go there from Jamaica, and the Directors consider that the rise of their Colony has been rather impeded, than advanced by the Blacks from Nova Scotia—They have lately been obliged to apply to Parliament for pecuniary aid, & to ask assistance of troops, to keep in check the restless, and disturbed spirits already there. The military force is not so great, as they wish’d, and they entertain serious apprehensions, if it be sufficient to protect the well disposed, and repress the constant disposition, manifested in many of the Colonists to revolt, & overturn the existing Government—
          These reasons appear to have great weight in Mr Thornton’s mind, against the policy of admitting such settlers, as would be most likely to come from the U. States—He has, however, come to no determination against the measure, but promises to advise with his friends, & see if any expedient can be devised, by which the dangers to be feared, from acceding to the proposal, may be guarded against—
          It is possible, that on Mr King’s return, he may be able to suggest such reasons, as shall induce the Directors to lend a favourable ear to the plan—He is intimate with some of the most influential of them, and if aught can be added to the strong motives they profess, and I have no doubt, sincerely, to do every thing acceptable to the exalted character, at whose instance the proposition has been made, it may be expected from the personal influence of this gentleman. Although from the considerations mention’d, which, with others are to be seen in the state of the Colony, as described in the memorial to Parliament, and the report of the Committee, I do not think there is much reason to hope, that an incorporation of the Blacks of the U.States with those at Sierra Leone, can be reconciled, in the minds of the Directors, to the safety, and prosperity of the establishment.
          I am indebted, to Mr Thornton, for the papers above referr’d to,
   * only one yet received. the other, when obtained, shall be sent.
 and which, you will find, give an accurate statement of that Colony, the evils most to be guarded against, with the means thought necessary for its security, and the expences of the establishment—As these papers are scarce, and contain information, that may be valuable on this subject, I have taken the liberty to enclose them with this letter—
          Should an occasion occur, which may promise advantage to the proposal from any endeavours of mine, you may rely on their being cheerfully, and faithfully exerted to that end—and if further information can be procured, which, in my judgment, may be useful in this interesting business, before the arrival of Mr King, I pray you, Sir, to be assured, that I shall derive great pleasure in forwarding it—
          I have the Honour to be, Sir, with perfect Respect, your very obedt servant.
          
            C. Gore
          
        